DETAILED ACTION
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach wherein each of the chain via groups comprises chain vias arranged to form a second cavity overlapping with the first cavity, wherein a difference between a second top area of the second cavity and a second bottom area of the second cavity is smaller than a difference between the first top area of the first cavity and the first bottom area of the first cavity and in combination with the remaining claimed limitations.
Claim 14 is allowable over the art of record because the prior art does not teach wherein each of the chain via groups comprises chain vias arranged to form second cavities overlapping with the first cavities, wherein a difference between a second top total area of the second cavities and a second bottom total area of the second cavities is smaller than a difference between the first top total area of the first cavities and the first bottom total area of the first cavities and in combination with the remaining claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Tatarnikov, Johnson, Ying, Ueda, Celik and Kim are cited as of interested and illustrated a similar structure to an antenna apparatus.
The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845